Name: Commission Regulation (EEC) No 2505/90 of 30 August 1990 suspending advance fixing of the export refunds for certain flours
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 8 . 90 Official Journal of the European Communities No L 236/39 COMMISSION REGULATION (EEC) No 2505/90 of 30 August 1990 suspending advance fixing of the export refunds for certain flours Whereas the above situation requires that application of the provisions concerning advance fixing of refunds for the product concerned be temporarily suspended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1340/90 (z), and in particular the first subparagraph of Article 16 (7) thereof, Whereas Article 16 (7) of Regulation (EEC) No 2727/75 provides that the provisions concerning advance fixing of the refund may be suspended if the market situation shows that the application of these provisions is causing or is likely to cause difficulties ; Whereas there is a danger that, if arrangements are adhered to, refunds could be fixed in advance in the short term for quantities considerably in excess of the quanti ­ ties which might be expected under more normal condi ­ tions : HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of the export refund for wheat and meslin flour falling within CN code 1101 00 00 is Suspended from 31 August to 3 September 1990 inclusive . Article 2 This Regulation shall enter into force on 31 August 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 August 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . 0 OJ No L 134, 28 . 5 . 1990, p . 1 .